DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art of record fails to teach, disclose or render obvious a hemostasis valve, wherein when the hemostasis valve is in a relaxed, unactuated configuration, the first seal member is in a closed position and the second seal member is in an open position; wherein the second seal member is manually actuatable between the open position and a closed position by movement of the cartridge, and remains in the open position until manually actuated to the closed position” in addition to other limitations.	Regarding claim 11, the prior art of record fails to teach, disclose or render obvious a hemostasis valve comprising: a plunger coupled to the threaded proximal end region; wherein the plunger is configured to move the first seal member from a closed position to an open position, wherein the second seal member is manually actuatable by rotating the plunger to move the second seal member between an open position and a closed position, wherein the second seal member remains in the open position until manually actuated to the closed position” in addition to other limitations. 	Regarding claim 19, the prior art of record fails to teach, disclose or render obvious a hemostasis valve comprising: a hemostasis valve, comprising: a plunger coupled to the threaded proximal end region; wherein the plunger is configured to move the first seal member from a closed position to an open position; wherein the second seal member is manually actuatable by rotating the plunger to move the second seal member between an open position and a closed position, wherein the second seal member remains in the open position until manually actuated to the closed position” in addition to other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0028919 to Bramwell. Bramwell discloses a hemostasis valve (110) with a first seal member (128) biased to a closed position and a second seal member (132) biased to an open position (Figure 3). However, Bramwell fails to disclose a cartridge, wherein the second seal member is manually actuatable between the open position and a closed position by a movement of the cartridge, as required by claim 1. Furthermore, Bramwell fails to disclose a plunger coupled to the threaded proximal end region; the plunger configured to move the first seal member from a closed position to the open position, as required by claims 11 and 19. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDY S LEE/Primary Examiner, Art Unit 3783